Third District Court of Appeal
                               State of Florida

                           Opinion filed June 17, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D15-1065
                         Lower Tribunal No. 08-19141
                             ________________


                              Julio Betancourt,
                              Petitioner/Appellant,

                                        vs.

                        The State of Florida, et al.,
                              Respondent/Appellee.



     A case of original jurisdiction – Habeas Corpus.

     Julio Betancourt, in proper person.

     Pamela Jo Bondi, Attorney General, for respondents.


Before SHEPHERD, C.J., and WELLS and SALTER, JJ.

     SHEPHERD, C.J.
                         ON ORDER TO SHOW CAUSE

      Petitioner, Julio Betancourt, has filed eight post-conviction petitions or

appeals with this court since 2001. Betancourt’s most recent petition for habeas

corpus raised multiple issues previously addressed below or in this court, including

a claim that his conviction was unsupported by the evidence. We denied the latter

claim just a few months ago under case number 3D15-68.

      On May 14, 2015, this court issued an order to show cause why Betancourt

should not be prohibited from filing any further pro se appeals, pleadings, motions,

or petitions relating to his convictions, judgments, and sentences in case number

08-19141. Betancourt, without addressing the frivolous nature of his appeals and

petitions, responded that it is his constitutionally protected, due-process right to

continue filing before this court pro se. Betancourt is mistaken; his constitutional

rights do not accord him an unfettered right to frivolously absorb court resources.

State v. Spencer, 751 So.2d 47, 48 (Fla.1999) (“[A]ny citizen, including a citizen

attacking his or her conviction, abuses the right to pro se access by filing

repetitious and frivolous pleadings, thereby diminishing the ability of the courts to

devote their finite resources to the consideration of legitimate claims.”). After an

order to show cause and the opportunity to answer, a court may sanction a party for

repetitious and frivolous pleadings by preventing further filings from that party.

Id.



                                         2
      Upon consideration of the eight filings from Betancourt before this court,

and Betancourt’s insouciant response to the court’s show cause order,1 we find that

Betancourt has failed to demonstrate good cause for his actions.           Based on

Betancourt’s repeated attempts to abuse the judicial system with frivolous appeals,

it is hereby ordered that the Clerk of the Third District Court of Appeal shall refuse

to accept any further filings relating to lower tribunal case number 08-19141,

unless they have been reviewed and signed by an attorney who is a licensed

member of the Florida Bar in good standing. Any such further and unauthorized

pro se filings by Betancourt will subject him to sanctions, including the issuance of

written findings forwarded to the Florida Department of Corrections for

consideration by it of disciplinary action. See 944.279(1), Fla. Stat. (2013).

      So ordered.




.




1 We note as well that we have recently affirmed per curiam the trial court’s
prohibition of future filings in that court for the same reason. Betancourt v. State,
No. 14-2357 (Fla. 3d DCA April 22, 2015).

                                          3